         Case 3:18-cv-01701-HZ        Document 33       Filed 10/25/19     Page 1 of 12




Mark Crabtree, OSB #015070
mark.crabtreeAjacksonlewis.com
Daniel Moses, OSB #151935
daniel.moses@jacksonlewis.com
JACKSON LEWIS P.C.
200 SW Market St. Ste. 540
Portland, Oregon 97201
Telephone: (503) 229-0404
Facsimile: (503) 229-0405
       Of Attorneys for Defendants




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


FRANCISCO GUTIERREZ, MOISES                      Case No.: 3:18-cv-1701-HZ
GUTIERREZ, and RAUL GUTIERREZ,
individuals,
                                                 DEFENDANTS' TRIAL BRIEF
       Plaintiffs,

               vs.



VALLEYVIEW BLDG, INC., a domestic
business corporation, and FADEY
CHERIMNOV, an individual,

       Defendants.




       Pursuant to this Court's Jury Trial Management Order, Defendants Valleyview Bldg. Inc.

and Fadey Cherimnov hereby submit their Trial Brief in anticipation of the trial scheduled for

December 3, 2019, at 9:00 a.m., in Courtroom 15A of the United States District Court of Oregon,

Portland Division, 1000 S.W. Third Ave., Portland, Oregon 97204.



                                                                       Jackson Lewis P.C.
                                                                    200 SW Market St. Ste. 540
 Page 1 — DEFENDANTS' TRIAL BRIEF                                       Portland OR 97201
                                                               (503) 229-04041(503) 229-0405 (fax)
         Case 3:18-cv-01701-HZ           Document 33      Filed 10/25/19      Page 2 of 12




I.     INTRODUCTION

        Plaintiffs' claims are: (1) violations of the FLSA's minimum wage requirements; (2)

violations of the FLSA's overtime requirements; (3) violations of Oregon's minimum wage

requirements; (4) violations of Oregon's overtime requirements; (5) violations of Oregon's final-

pay requirements under ORS 652.140; (6) unlawful wage deductions; (7) federal trafficking in

violation of 18 U.S.C. 1595; and (8) state trafficking in violation of ORS 30.867. Specifically,

Plaintiffs allege that Defendants failed to compensate them for time spent loading work trucks at

Valleyview's shop before and after their work day. Plaintiffs also claim that Defendants failed to

pay them the half-time component for work hours over 40 per week. They also claim that

Defendants took improper payroll deductions from Plaintiffs' pay to recoup a loan. They further

claim that Fadey Cherimnov threatened them in order to secure their continued work for the

Company.

       Plaintiffs' claims will fail at trial because: (1) Plaintiffs' purported loading and unloading

time did not occur, is barred by the Portal-to-Portal Act, and/or was de minimus; (2) Plaintiffs

were accurately paid for all hours worked, including overtime hours; (3) Plaintiffs

unquestionably received wages in excess of federal or state minimum wage requirements; (4)

any repayments Plaintiffs made to money that Fadey Cherimnov loaned them were separate from

and outside of any payroll reconciliations; and (5) there is zero evidence that Mr. Cherimnov

threatened Plaintiffs, or that the alleged threats had the effect of compelling Plaintiffs to remain

on the job. Indeed, it was Plaintiffs who voluntarily resigned their employment after they

decided to start a competing business.

II.    SUMMARY OF RELEVANT FACTS

       Fadey Cherimnov ("Cherimnov") owns and operates an excavation company, Valleyview

Bldg, Inc. ("Valleyview" or the "Company"). Valleyview is based in Molalla, Oregon, and

works on excavation projects throughout the Willamette Valley. Primarily, Valleyview contracts

with home builders to excavate large tracks of land for new subdivisions.


                                                                          Jackson Lewis P.C.
                                                                      200 SW Market St. Ste. 540
 Page 2 — DEFENDANTS' TRIAL BRIEF                                          Portland OR 97201
                                                                  (503) 229-04041(503) 229-0405 (fax)
        Case 3:18-cv-01701-HZ          Document 33       Filed 10/25/19      Page 3 of 12




        Valleyview initially hired brothers Francisco Gutierrez ("Francisco") and Moises

Gutierrez ("Moises"), as well as their uncle Raul Gutierrez ("Raul") (collectively, "Plaintiffs") in

or around 2001. Francisco and Moises were employed as excavators, and Raul was an

excavation assistant   hired at Francisco's insistence. Francisco frequently served as the job site

foreman on excavation projects.

       Valleyview's business slowed down during the 2008 recession, and this slowdown

caused Valleyview to lay off the Plaintiffs: Francisco, however, kept in touch with Cherimnov,

and frequently called Cherimnov to inquire about job opportunities. In August 2015, Cherimnov

agreed to rehire Francisco. Francisco informed Cherimnov that he would need a loan to cover

travel expenses to Oregon, and Cherimnov agreed to loan him approximately $6,000.

Unbeknownst to Cherimnov, Francisco then embarked on an illegal effort to cross the U.S.

border from Mexico, without authorization. Valleyview rehired Raul around the same time.

       In June 2016, Francisco asked Cherimnov to rehire his brother, Moises. Cherimnov

agreed. Francisco also requested a loan on his brother's behalf to cover Moises's travel

expenses. Cherimnov loaned another $6,000 to Francisco, and Francisco arranged for his

brother's travel to Oregon. Cherimnov requested only that Francisco make efforts to gradually

repay the loans. Francisco agreed.

       In February 2017, Francisco and Moises, who earned $18 and $17 per hour respectively

at the time, told Cherimnov that they would not continue working for the Company unless

Cherimnov increased their pay. Francisco also demanded that Valleyview pay at least a portion

of Plaintiffs under the table, in cash. Hoping to avoid a work stoppage and keep the peace,

Cherimnov reluctantly agreed to Francisco's demands. Effective February 2017, Francisco and

Moises received raises to $23 per hour. In August 2017, Francisco demanded another raise, to

which Cherimnov agreed. Effective August 2017, Francisco earned $25 per hour.

       Raul's employment ended in August 2017, when Francisco fired him because he said the

brothers no longer needed Raul's assistance. At the time of Raul's termination, he earned $14


                                                                         Jackson Lewis P.C.
                                                                     200 SW Market St. Ste. 540
 Page 3 — DEFENDANTS'      TRIAL. BRIEF                                   Portland OR 97201
                                                                 (503) 229-04041(503) 229-0405 (fax)
         Case 3:18-cv-01701-HZ         Document 33       Filed 10/25/19      Page 4 of 12




per hour. Francisco and Moises both voluntarily quit on November 16, 2017, in order to form a

competing excavation business.

III.   LEGAL ISSUES FOR TRIAL

       A. Minimum Wage Claims

       Plaintiffs first allege they were not paid for pre-shift work time spent loading company

vehicles and driving from Valleyview's office to various construction sites. Based on their

alleged uncompensated time, Plaintiffs assert that Defendants' violated applicable minimum

wage requirements under the FLSA and Oregon law. However, the evidence does not support

any minimum wage claim.

       As explained above, throughout the course of Plaintiffs' employment, they received

compensation in two forms: a standard payroll check, and a cash payment. Plaintiffs

acknowledge they were paid at least their agreed upon rate of pay for all hours worked, save the

claimed loading/unloading time. Thus, for example, if Francisco worked 41 hours per week in

March 2017, he will admit that he received payments of at least $738 [or $18 x 41].

       Plaintiffs' contend that the claimed hours spent loading or unloading vehicles, which

Defendants did not compensate, results in a minimum wage violation. Plaintiffs' are incorrect on

two fronts. First, as discussed more fully below, the loading/unloading time was not

compensable work time. Second, even if it is considered compensable time, Plaintiffs cannot

establish a minimum wage violation because the relevant unit for determining minimum wage

compliance under the FLSA and Oregon law is the workweek as a whole, not the individual hour

within the workweek. OAR 839-020-0010(2); Douglas v. Xerox Bus. Servs., LLC, 875 F.3d 884

(9th Cir. 2017).

       In light of Plaintiffs' standard rate of pay during the time periods at issue, the evidence

does not support a claim that Plaintiffs' weekly compensation as a whole, divided by the weekly

hours they claim to have worked, resulted in a minimum wage violation. To illustrate, the

applicable minimum wages during the relevant time period were as follows:


                                                                         Jackson Lewis P.C.
                                                                     200 SW Market St. Ste. 540
 Page 4 — DEFENDANTS' TRIAL BRIEF                                         Portland OR 97201
                                                                 (503) 229-04041(503) 229-0405 (fax)
         Case 3:18-cv-01701-HZ         Document 33       Filed 10/25/19      Page 5 of 12




               Federal minimum wage (2009 — 2017)                $7.25
               Oregon minimum wage (9/24/16 — 6/30/17)           $9.75
              Oregon minimum wage (7/1/17 — 11/16/17)            $10.25

       Thus, if Francisco worked 41 hours per week in March 2017, Defendants satisfied state

and federal minimum wage requirements if Francisco received at least $399.75 for the week [41

x $9.75]. Yet, Francisco will admit he received, in this example, $738. If Francisco could prove

that he also worked and was entitled to compensation for an additional 15 hours per week, as

alleged in his complaint, there is still no minimum wage violation because his actual

compensation ($738) exceeds the minimum requirement for the workweek as a whole (56 x

$9.75 = $546).

       Finally, Defendants are entitled to recover their fees incurred in defending against

Plaintiffs' minimum wage claims, pursuant to ORS 653.055. The statute provides: "The court

may award reasonable attorney fees to the prevailing party in any action brought by an employee

[to recover minimum wages]." ORS 653.055(2).

       B. Overtime Wage Claims

       Plaintiffs also allege that two types of overtime violations. First, Plaintiffs contend that

they performed work at the start and end of their workday, loading and unloading vehicles, that

was not compensated (the "off-the-clock" claim). Second, Plaintiffs contend that when they

were paid for overtime hours worked, they received compensation at their standard rate of pay

and Defendants failed to pay the half-time component required by the FLSA and Oregon law

(the "half-time" claim). Both claims will fail based on the facts Defendants will present at trial.

                 1. Plaintiffs' Off-the Clock Claim

       With respect to the off-the-clock claim, the evidence will establish that Valleyview has a

few pickup trucks that Cherimnov permits employees to drive to job sites. There was no

expectation or requirement on Plaintiffs that they drive Valleyview's truck. Plaintiffs just as



                                                                         Jackson Lewis P.C.
                                                                      200 SW Market St. Ste. 540
 Page 5 — DEFENDANTS' TRIAL BRIEF                                         Portland OR 97201
                                                                 (503) 229-0404 1(503) 229-0405 (fax)
          Case 3:18-cv-01701-HZ          Document 33        Filed 10/25/19          Page 6 of 12




easily could have driven their personal cars to the job site. Francisco, however, insisted on

driving a Valleyview truck, either because it saved him gas money, saved him from the wear and

tear on his personal vehicle, or perhaps he viewed the Company's truck as more reliable that his

personal vehicle. When Francisco drove a Company vehicle, Moises and, at times, Raul, tagged

along.

         There was no required "loading" or "unloading" of tools or materials. Those items were

situated at the job sites at the start of each project. Materials were delivered to the job site during

the course of the project. In the event an employee wishes to drive a Company vehicle to the job

site, the only time expended is parking the employee's personal vehicle at the Valleyview shop

and transferring to the Company truck. While employees may hang around the shop, perhaps to

wait for another employee to join them, there is no work involved. Employees commence

working when they arrive at the job site. The same is true when employees return the Company

truck at the end of the shift.

                        a. Portal-to-Portal Act

         The evidence will establish that Plaintiffs' off-the-clock claims are barred by the Portal to

Portal Act, 29 U.S.C. § 254(a)(1)-(2). The statute, which specifies what types of activities are

not compensable, states that "riding, or traveling to and from the actual place of performance of

the principal activity" is not hours worked. See Rutti v. Lojack Corp., 596 F.3d 1046, 1057 (9th

Cir. 2010) ("Ruth's morning activities do not appear to be integral to his principal activities.

Most of his activities — 'receiving, mapping, and prioritizing jobs and routes for assignment' —

are related to his commute. Under the FLSA, commuting is presumptively noncompensable, and

is clearly distinct from Rutti's principal activities for Lojack.").

         Additionally, the fact that the truck was a Company vehicle does not change this analysis.

See Burton v. Hillsborough Cry., 181 F. App'x 829, 835 (11th Cir. 2006) ("The mere use of an

employer-owned vehicle does not eliminate this distinction between incidental or non-

compensable travel and required or compensable travel."); Jackson v. BECCM Co., No.


                                                                               Jackson Lewis P.C.
                                                                           200 SW Market St Ste. 540
 Page 6 — DEFENDANTS' TRIAL BRIEF                                               Portland OR 97201
                                                                       (503) 229-0404 I (503) 229-0405 (fax)
         Case 3:18-cv-01701-HZ           Document 33      Filed 10/25/19      Page 7 of 12




3:09cv00054, 2010 U.S Dist. LEXIS 576, at *14-15 (W.D. Va. Jan. 5, 2010) (Defendant's

requirement that plaintiff return to the corporate office at the end of the workday "may well have

been in place only to the extent that plaintiff chose to partake in the benefit of employer-provided

transportation," and "The pleadings do not make clear that the plaintiff was absolutely required

to return to his employer's office at the end of the day. Rather, the entirety of that requirement

may well turn on the employee's voluntary decision to use an employer-provided vehicle, rather

than to use his own transportation.").

       Plaintiffs' alleged off-the-clock work related entirely to their commute, and thus is

presumptively noncompensable. The alleged work activities were clearly distinct from

Plaintiffs' principal activity of excavation. As in Burton and Jackson, Plaintiffs' voluntary

decision to use the Company vehicle rather than their own vehicle does not make the time

compensable.

       Plaintiffs have asserted that Oregon has not adopted the Portal to Portal Act. Plaintiffs'

assertion is, of course, not accurate. Oregon's Bureau of Labor & Industries ("BOLI") has

promulgated rules that track the exclusions provided for under the Portal to Portal Act. With

respect to travel time, OAR 839-020-0045 explains that normal travel from home to work is not

work time, with the following exception: "Where an employee is required to report at a meeting

place to receive instructions or to perform other work there or to pick up and carry tools, the

travel from the designated place to the work place is part of the day's work and must be counted

as hours worked." Id. § (3). The converse is also true. Where the employee is not required to

report to a designated place, not required to pick up tools, and not required to perform other

work, the time is not compensable. Rather, the work is not work time, and the ordinary commute

is noncompensable.

                       G. De Minintis Doctrine

       Even if Plaintiffs present evidence that they picked up a tool from time to time, they

cannot recover compensation for their pre- and post-shift activities as a result of the de minimis


                                                                          Jackson Lewis P.C.
                                                                       200 SW Market St. Ste. 540
 Page 7 — DEFENDANTS' TRIAL BRIEF                                          Portland OR 97201
                                                                  (503) 229-04041(503) 229-0405 (fax)
         Case 3:18-cv-01701-HZ           Document 33       Filed 10/25/19     Page 8 of 12




doctrine. In Lindow v. United States, 738 F.2d 1057, 1063 (9th Cir. 1984), the Ninth Circuit

discussed the factors to consider when evaluating FLSA claims challenged by a de minimis

defense: "(1) the practical administrative difficulty of recording the additional time; (2) the

aggregate amount of compensable time; and (3) the regularity of the additional work. See

Lindow, 738 F.2d at 1062 (concluding that "the 7 to 8 minutes spent by employees reading the

log book and exchanging information, even if not preliminary, was de minimis and therefore not

compensable"); Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 692 (1946) ("It is only

when an employee is required to give up a substantial measure of his time and effort that

compensable working time is involved.").

        In Alvarado v. Costco Wholesale Corp., 2008 U.S. Dist. LEXIS 48935 (N.D. Cal. 2008),

the plaintiff regularly waited in the security line for "a couple of minutes" before she could leave

her workspace. Id. at *3. The Court found that during the plaintiff's wait time, employees

generally engaged in "noncompensable activities after the end of their shift but before leaving

the warehouse, such as shopping, attending the restroom, socializing, walking time and other

personal activities." Id. at *4. The court thus held that the wait time was de minimis and not

compensable.

        Here, the evidence will establish any off-the-clock work was minutes in duration — or,

approximately the amount of time it would take someone to park their personal vehicle at the

Valleyview shop, move their personal belongings to the Company truck, and leave in the truck.

To the extent any additional time was involved, Plaintiffs were not engaged in work. Rather,

they were engaged in noncompensable activities such as voluntarily waiting for a colleague to

arrive at the shop, socializing, or other personal activities.

                2. Plaintiff's Half-Time Claim

        State and federal law requires employers compensate nonexempt employees at the rate of

1.5 times the employee's regular rate of pay for all hours over 40 per week. Plaintiffs admit they




                                                                          Jackson Lewis P.C.
                                                                      200 SW Market St. Ste. 540
 Page 8 — DEFENDANTS' TRIAL BRIEF                                          Portland OR 97201
                                                                  (503) 229-0404 I (503) 229-0405 (fax)
         Case 3:18-cv-01701-HZ         Document 33        Filed 10/25/19     Page 9 of 12




received their regular rate of pay for all hours they reported working. Plaintiffs assert

Defendants failed to pay them the "0.5" portion of the 1.5 calculation.

       Defendants deny that Plaintiffs were not paid the correct amounts. The problem in this

case is that Valleyview entrusted to Francisco, as the foreman at the worksite, the responsibility

for reporting to Cherinmov the compensation due to Francisco, Raul, and Moises. Beginning

with Plaintiffs' threats to walk off the job in February 2017, Valleyview acceded to Francisco's

demands for a raise, to be paid partially in cash, and to drive the Company vehicle to job sites.

When Valleyview met Francisco's demands, there was a shift in the power dynamics between

Cherimnov and his foreman, Francisco. Francisco essentially bullied Cherimnov into a working

agreement wherein Francisco kept track of his, Moises's, and Raul's work hours and told

Cherimnov how much they needed to be paid, as well as how much the Plaintiffs' wished to be

paid in cash. Cherimnov went along with Francisco's scheme because he felt he had to, to keep

the peace, to keep the jobs running, and to meet the demands of Valleyview's clients.

       Against this backdrop, Cherimnov acknowledges that Valleyview's time records for the

Plaintiffs are likely incomplete and inaccurate. Cherimnov relied on Francisco to provide a

weekly accounting of any compensation (rather than hours) due to each Plaintiff Valleyview

paid all the compensation demanded by Francisco. If Valleyview underpaid Plaintiffs for the

half-time component of the overtime rate, it was only because all payments were made based on

Francisco's calculations, at Francisco's insistence. For those reasons, Valleyview disputes that

Plaintiffs can now recover on their half-time claim.

       Recognizing that it is an employer's obligation to maintain payroll records, Valleyview

has attempted to calculate all overtime hours worked by Plaintiffs during the applicable period of

time, simply to understand the amount of wages Plaintiffs seek to recover. We believe the

evidence will show Plaintiffs worked the following amounts of overtime:




                                                                         Jackson Lewis P.C.
                                                                     200 SW Market St. Ste. 540
 Page 9 — DEFENDANTS' TRIAL BRIEF                                         Portland OR 97201
                                                                 (503) 229-04041(503) 229-0405 (fax)
        Case 3:18-cv-01701-HZ          Document 33           Filed 10/25/19    Page 10 of 12




                                                    Total OT Hours
            Plaintiff                               Allegedly Worked
            Francisco (9/24/16— 11/16/17)           1,032.5
            Moises (9/24/16 — 11/16/17)             493.8
            Raul (9/24/16 — 7/15/17)                383.5

       Consequently, the half-time component of Plaintiffs' overtime claims over which

Plaintiffs insist on going to trial over is approximately:

                                                    OT Half-Time Wages
            Plaintiff                               Allegedly Owed
            Francisco                               $9,504.75
            Moises (9/24/16 — 11/16/17)             $4,699.45
            Raul (9/24/16 — 7/15/17)                $2,685.48

       Of course, if Plaintiffs prove at trial that they are owed overtime wages, despite

Francisco's bullying tactics and insistence that he tell Cherimnov how much to pay the Plaintiffs

each week, Plaintiffs will also seek to recover liquidated damages and penalties. Defendants

dispute that its conduct was willful and therefore denies that liquidated damages or penalty

wages are appropriate.

C.     Payroll Deduction Claim

       Plaintiffs also claim that Valleyview made unlawful deductions from their pay to recoup

money that Cherimnov loaned to Francisco and Moises. ORS 652.610 makes it unlawful to

"withhold, deduct or divert" any portion of an employee's wages. The problem with Plaintiffs'

theory is that the evidence will establish that Francisco made loan repayments separate and apart

from Valleyview's payroll process. Valleyview made no payroll deductions related to Plaintiffs'

loans. Rather, at various times after Francisco borrowed $12,000 from Cherinmov, Francisco

met with Cherimnov and made cash payments towards paying off the loans. The parties'

agreement does not implicate ORS 652.610.




                                                                            Jackson Lewis P.C.
                                                                        200 SW Market St. Ste. 540
 Page 10 — DEFENDANTS' TRIAL BRIEF                                           Portland OR 97201
                                                                    (503) 229-0404 1(503) 229-0405 (fax)
        Case 3:18-cv-01701-HZ           Document 33         Filed 10/25/19     Page 11 of 12




D.     Trafficking Claims

       Finally, Francisco and Moises allege claims under 18 U.S.C. §1595 and ORS 30.867 for

"human trafficking." The state and federal laws are similar, each requiring Plaintiffs to prove

Defendants knowingly obtained the labor or services of a person by force, threats of force,

serious harm, or threats of serious harm, or threats to report the person for arrest or deportation.

        Plaintiffs' deposition testimony belies their ability to prevail on their trafficking claims.

The evidence at trial will be that Defendants did not threaten or force Plaintiffs to continue

working. Indeed, Francisco sought out work with Valleyview following prior employment with

the Company. Those are not the acts of someone who felt bullied into working. In any case,

Plaintiffs did not continue working for Valleyview because of any alleged threats. The evidence

will establish that Francisco and Moises voluntarily resigned, without incident, when they

identified a better opportunity.

IV.     CONCLUSION

        Defendants intend to offer evidence at trial that Plaintiffs were appropriately compensated

for their work with Valleyview. Defendants will further demonstrate the entire lack of evidence

concerning Plaintiffs' claims for trafficking.

DATED: October 25, 2019.                         Respectfully submitted,

                                                 JACKSON LEWIS P.C.


                                                 By:      /;(.:77,,e,
                                                       Mark Crabtree, OSB #015070
                                                       Daniel J. Moses, OSB #151935

                                                 Attorneys for Defendants




                                                                            Jackson Lewis P.C.
                                                                         200 SW Market St. Ste. 540
 Page 11 — DEFENDANTS' TRIAL BRIEF                                           Portland OR 97201
                                                                    (503) 229-04041(503) 229-0405 (fax)
        Case 3:18-cv-01701-HZ           Document 33   Filed 10/25/19    Page 12 of 12




                               DECLARATION OF SERVICE


       I hereby certify that I served the foregoing DEFENDANTS' TRIAL BRIEF via:

        ❑ Electronic Mail

        ❑ US Postal Service

        ■ CM/ECF

        ❑ Facsimile Service

        ❑ Hand Delivery

        ❑ UPS


as follows on the date stated below:

       D. Michael Dale
       Law Office of D. Michael Dale
       PO Box 1032
       Cornelius, OR 97113
       michaeldaleAdmichaeldale.net

       Mayra A. Ledesma
       Northwest Workers' Justice Project
       812 SW Washington St., Ste. 225
       Portland, OR 97205
       mayra g,nwip.org

               Attorneysfor Plaintiff



DATED this 25th day of October, 2019.


                                                By: s/ Delores Petrich
                                                          Delores Petrich



                                                                                 4845-3168-6568, v. 1




                                                                     Jackson Lewis P.C.
                                                                  200 SW Market St. Ste. 540
 DECLARATION OF SERVICE                                               Portland OR 97201
                                                             (503) 229-0404 I (503) 229-0405 (fax)
